Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/10/2020 has been entered.
2.	Claims 1-20 are presented for examination.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first transistor configured to couple the gut node to the digit line in response to the isolation signal and a second transistor configured to couple a second gut node of the sense amplifier to a second digit line in response to the isolation signal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim Rejections - 35 USC § 112
4.	Claims 5-7 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5, lines 1-2, “a first transistor configured to couple the gut node to the digit line in response to the isolation signal” is unclear and confusing.  How does “a first transistor” relate to “an isolation transistor in response to an isolation signal” in line 4 of claim 1?
Claim 6, lines 1-2, “a second transistor configured to couple a second gut node of the sense amplifier to a second digit line in response to the isolation signal” is unclear and confusing. How does “a 
Claim 7 is rejected due to the rejections of the parent claim.
	Allowable Subject matter
5.	Claims 1-4 and 8-20 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter: See the arguments in Applicant’s remark for these allowed claims.
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.





/HOAI V HO/Primary Examiner, Art Unit 2827